DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 25, 2021 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of U.S. Patent No. 11,183, 825.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 6-9 of US Patent No. 11,183,825 disclose the claimed invention plus a group of holes in the mudding portion that allow drywall mud to adhere to the drywall portion when drywall mud is applied over the mudding portion; and a raised lip on a front surface of the mud ring that prevents mud from entering the back box when drywall mud is applied over the mudding portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the limitation of a group of holes in the mudding portion that allow drywall mud to adhere to the drywall portion when drywall mud is applied over the mudding portion; and a raised lip on a front surface of the mud ring that prevents mud from entering the back box when drywall mud is applied over the mudding portion, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 11,183, 825.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19 and 20 of US Patent No. 11,183,825 disclose the claimed invention plus a back surface of a muddling portion of the mud ring that is configured to be in contact with a front side of a drywall portion when the mud ring is installed and coupled t the back box; a group of holes in the mudding portion that allow drywall mud to adhere to the drywall portion when drywall mud is applied over the mudding portion; and a raised lip on a front surface of the mud ring that prevents mud from entering the back box when drywall mud is applied over the mudding portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the limitation of a back surface of a muddling portion of the mud ring that is configured to be in contact with a front side of a drywall portion when the mud ring is installed and coupled t the back box; a group of holes in the mudding portion that allow drywall mud to adhere to the drywall portion when drywall mud is applied over the mudding portion; and a raised lip on a front surface of the mud ring that prevents mud from entering the back box when drywall mud is applied over the mudding portion, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

Claims 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 16 and 17 of U.S. Patent No. 11,183, 825.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-12, 16 and 17 of US Patent No. 11,183,825 disclose the claimed invention plus mudding over the mudding portion over the mudding portion of the mud ring to hide the mudding portion of the mud ring and form a drywall surface that is generally flush with the mud ring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the limitation of mudding over the mudding portion over the mudding portion of the mud ring to hide the mudding portion of the mud ring and form a drywall surface that is generally flush with the mud ring  , since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Conclusion
Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 16, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841